       4:17-cv-01838-SAL           Date Filed 04/16/21   Entry Number 142        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 Kenneth Ray Bates,                                         Case No.: 4:17-cv-1838-SAL

                      Plaintiff,

 v.
                                                                      ORDER
 ELI Solutions LLC,


                       Defendant.




      This matter is before the Court pursuant to the Court’s January 22, 2021 Order (the “Order”).

[ECF No. 136]. In the Order, this Court ordered Defendant ELI Solutions, LLC to return all of

Plaintiff’s original materials by February 4, 2021. Id. The Court stated that if Defendant failed to

comply, the Court would appoint a person to return the documents at the Defendant’s expense. Id.

The Order also directed Plaintiff to inform the Court how he wished to receive his money damages

and materials. Id. Plaintiff complied with the order, [ECF No. 139], and Defendant did not.

      Rule 70(a) of the Federal Rules of Civil Procedure provides:

         If a judgment requires a party to convey land, to deliver a deed or other document,
         or perform any other specific act and the party fails to comply within the time
         specified, the court may order the act to be done—at the disobedient party’s
         expense—by another person appointed by the court. When done, the act has the
         same effect as if done by the party.

Fed. R. Civ. P. 70(a). Here, Defendant failed to comply within the time specified. Accordingly,

Plaintiff’s motion, ECF No. 134, is GRANTED. The clerk shall issue a writ of execution against

ELI Solutions, LLC. The Court appoints and ORDERS the United States Marshals Service to

collect the $400.00 default judgment and the original materials Plaintiff submitted to ELI

Solutions, LLC. The $400.00 judgment is to be delivered to Plaintiff’s trust fund account at FCI

                                                  1
     4:17-cv-01838-SAL         Date Filed 04/16/21       Entry Number 142        Page 2 of 2




Hazelton. FCI Hazelton's trust fund supervisor can be reached at jtilghman@bop.gov if assistance

is needed to transfer the funds. Plaintiff’s original materials are to be mailed to Mrs. Tammy

Milligan at 1981 South Reese St., Lima, OH 45804. This is to be carried out at Defendant’s

expense.

   ELI Solutions, LLC lists its address on its website as P.O. Box 78, Mullins, SC 29574. See

https://live.vcita.com/site/nqfdp77sg4o4xacb.    Plaintiff effected service of process on ELI

Solutions LLC at 6914 E. Highway 76, Mullins, SC 29574. [ECF No. 35 p.9]. Upon information

and belief, ELI Solutions LLC is a Virginia limited liability company with its principal office at

6506 CoachLeigh Way, Alexandria, VA 22315. See Business Entity Search, Virginia State

Corporation             Commission              Clerks             Information             System,

https://cis.scc.virginia.gov/EntitySearch/Index (enter “Eli Solutions” in “Entity Name” field). ELI

Solutions LLC’s registered agent is Elias Abubaker. Id.



       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       April 16, 2021                                       Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                                2
